Citation Nr: 0909372	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to effective date earlier than May 30, 1997, for 
the grant of service connection for major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from December 1965 to 
October 1969 and from January 1970 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted service connection and assigned a 100 percent 
rating for major depression disorder, effective retroactively 
from May 30, 1997.  The Veteran wants an earlier effective 
date of January 6, 1976, for the award, as that was the day 
after his military service ended when he returned to life as 
a civilian.

In his substantive appeal, on VA Form 9, the Veteran 
requested a hearing at the RO before a Veteran Law Judge of 
the Board (Travel Board hearing).  In a September 2008 
letter, he was notified that his hearing had been scheduled 
for November 17, 2008.  However, he failed to appear for the 
proceeding and has not provided an explanation for his 
absence or requested to reschedule the hearing.  So his 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2008).


FINDINGS OF FACT

1.  On May 30, 1997, the RO received the Veteran's claim 
seeking service connection for post-traumatic stress disorder 
(PTSD).  

2.  In the May 2004 decision at issue, the RO denied service 
connection for PTSD but granted service connection for major 
depression (as secondary to already service-connected 
multiple sclerosis with loss of use of both lower 
extremities), assigning a 100 percent rating retroactively 
effective from the date of receipt of his claim - May 30, 
1997.

3.  Prior to May 30, 1997, the Veteran did not file an 
informal or formal claim for any kind of psychiatric 
disorder. 


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 30, 1997, for the grant of service connection for major 
depression.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.155, 3.159, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the effective-date claim has been properly developed 
for appellate review.  The Board will then address the claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.  

I.  The Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the U.S. Court of Appeals for 
Veterans Claims (Court), have been fulfilled by information 
provided to the Veteran as to his underlying service-
connection claim by correspondence dated in August 1997 and 
February 2001.  Those letters notified him of VA's 
responsibilities in obtaining information to assist in 
completing his underlying service-connected claim, identified 
his duties in obtaining information and evidence to 
substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim 
(although, as indicated in 73 FR 23353 (Apr. 30, 2008), this 
latter notification is no longer required).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006); and Sanders v. Nicholson, 487 F. 
3d 881, 889 (Fed. Cir. 2007).  

The Court has also held that proper VCAA notice, in response 
to a claim as here for an earlier effective date, includes 
apprising the Veteran of the need to have evidence of an 
earlier-filed claim.  See Huston v. Principi, 17 Vet. App. 
195 (2003).  But keep in mind the veteran's claim for an 
earlier effective date arose out of his underlying claim for 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997) (indicating he had to separately appeal this 
downstream issue).  Most importantly, VA's General Counsel 
has held that no VCAA notice is required for such downstream 
issues, and that a Court decision suggesting otherwise was 
not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004); The Board is bound by the General Counsel's 
opinion, as the Chief Legal Officer of the Department.  38 
U.S.C.A. § 7104(c).  Instead of issuing a separate VCAA 
notice letter in this situation, concerning the downstream 
claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case (SOC) if the disagreement is 
not resolved.  Id.  And since the RO issued an SOC addressing 
the earlier-effective-date claim in September 2004, no 
further notice is required.  See also Goodwin v. Peake, 22 
Vet. App. 128 (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  The claim at issue, for an 
earlier effective date, does not meet the statutory and 
regulatory requirements for a VA examination and/or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 
38 C.F.R. § 3.159(c)(4)(A)-(C).  Instead, the outcome of the 
claim is determined by the date of claim.  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Effective Date Earlier Than May 30, 
1997, for the Grant of Service Connection 
for Major Depression

As mentioned, in a May 2004 decision the RO granted service 
connection and assigned a 100 percent disability rating for 
major depression disorder, effective retroactively from May 
30, 1997, the date the Veteran filed his claim for VA 
compensation benefits for PTSD.  He wants an effective date 
of January 6, 1976, for this award, which is the day after 
his separation from active duty.  But for the reasons and 
bases discussed below, there are no grounds for assigning an 
effective date earlier than May 30, 1997, for his award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  An "application" is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The relevant facts of this case are not in dispute.  The 
Veteran was separated from active duty on January 5, 1976.  
On May 30, 1997, he filed a claim for service connection for 
PTSD.  In May 2004, the RO denied service connection for PTSD 
based on the fact that none of his claimed stressors had been 
corroborated or were capable of corroboration.  See 38 C.F.R. 
§ 3.304(f) (2008).  Nevertheless, the RO granted service 
connection for major depression disorder since this diagnosis 
does not require corroboration of an in-service stressor, and 
since, instead, the major depression was secondary to the 
already service-connected multiple sclerosis, 


which, unfortunately, had resulted in loss of use of both of 
the Veteran's lower extremities.  The RO assigned a 100 
percent disability rating for that award, effective 
retroactively from the May 30, 1997 claim.  There is no legal 
authority for assigning an earlier effective date.

According to 38 U.S.C.A. § 5110(a), the effective date can be 
no earlier than May 30, 1997, since this is the date of 
receipt of the Veteran's claim.  The Board has reviewed the 
record but finds neither a formal nor an informal 
communication which can be construed as a claim for service 
connection for a psychiatric disorder prior to that date, 
regardless of the specific diagnosis (major depression, PTSD, 
etc).  Indeed, the Veteran has not provided any argument as 
to why he is entitled to an effective date earlier than May 
30 1997.  He all but acknowledges he did not file a claim 
within one year after his military service ended.  Instead, 
in the notice of disagreement, the Veteran's representative 
simply states, "the veteran contends he is entitled to an 
earlier effective date of January 6, 1976."  The only 
potential argument that may be gleaned from this statement is 
that the Veteran has been suffering from major depression 
since service, thereby entitling him to an effective date 
from the day after his separation from active duty.  This 
argument fails, however, because VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed with VA.  See Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).  Moreover, the lower 
extremity paralysis associated with the service-connected 
multiple sclerosis, which provided the means of service 
connecting the major depression as secondary to it, was not 
at issue during the initial one-year, post-service period in 
question.  So, in short, there is no basis to grant an 
effective date prior to May 30, 1997, as it was only then 
that the Veteran filed a claim for the residual psychiatric 
disorder.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than May 30, 1997, the grant of service connection 
for major depression.  And because the preponderance of the 
evidence is against the Veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is 
denied.


ORDER

The claim for an effective date earlier than May 30, 1997, 
for the grant of service connection for major depression is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


